Opinion by
McClelland, P. J.
The evidence showed that the merchandise consists of oil extracted from the livers of swordfish and tuna fish by grinding, adding a caustic solution, agitating the mass and allowing it to remain overnight, adding hot water, and centrifuging the mixture which mechanically separates the oil, water, and solids from one another. They are blended with other fish liver oils, put into capsules, and sold for medicinal use. The claim at 10 percent under paragraph 34 was sustained on the authority of Andrews v. United States (T. D. 49190).